IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jon A. Galante,                           :
                    Appellant             :
                                          :
      v.                                  : No. 1023 C.D. 2019
                                          : SUBMITTED: January 24, 2020
Moniteau School District                  :


BEFORE:      HONORABLE P. KEVIN BROBSON, Judge
             HONORABLE PATRICIA A. McCULLOUGH, Judge
             HONORABLE ELLEN CEISLER, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CEISLER
                                                         FILED: February 28, 2020

      Appellant Jon A. Galante (Galante) appeals from the Court of Common Pleas
of Butler County’s (Trial Court) order, filed on June 28, 2019, granting Appellee
Moniteau School District’s (School District) Motion for Summary Judgment. We
affirm.
                            Facts and Procedural History
      In August 2011, the School District hired Galante as an assistant coach for
Moniteau High School’s boys varsity basketball team (Varsity Team). Reproduced
Record (R.R.) at 12.1 Per the School District’s salary schedule for the 2011-12 school




      1
        Galante had previously been hired for the same position during the 2010-11 season.
Supplemental Reproduced Record (S.R.R.) at 12B. In addition, Galante occasionally worked at
Moniteau High School as a substitute teacher in 2010 and 2011. Id.
year, the salary for this position was $3,587. Id. at 13; see Am. Compl., ¶4.2
Additionally, the School District’s regulations at that time provided that
               [c]oaches whose regularly scheduled season is extended
               by play-off completion [sic] will be reimbursed on [sic] a
               weekly rate [calculated] by dividing the season salary by
               the number of weeks in the regular schedule. The regular
               schedule will be defined as the first day of official practice
               to the last regular official competition of the season.
R.R. at 14, ¶6.
       On February 15, 2012, the Varsity Team played its final regular season game.
Am. Compl., ¶4. That evening, Galante coached Moniteau High School’s boys
junior varsity basketball team3 during its game against Allegheny Clarion Valley.
S.R.R. at 31B-32B. Galante was ejected from this game after repeated altercations
with James M. Deemer, the referee. Id. According to Mr. Deemer,
               [a]t the buzzer [signaling] the end of the first quarter[,] a
               shot was taken after the horn, [but this shot was waived
               off] by my partner Chip Osborn[;] there was contact[,] but
               Mr. Osborn [did not call a foul]. The Coach of Moniteau
               [High School,] Mr. Galant[e, c]harged onto the floor [and]
               crossed the center court line while yelling at my partner in
               disagreement with the call. I stepped in and called a
               technical foul for [Galante’s] actions on the court. We
               administered 2 free throws. [Galante] remained seated the
               rest of the game but his verbal abuse did not stop. At
               [a]bout the 2 minute mark[,] I gave him another warning
               about his actions and comments. With 4:30 left in the 4th
       2
          The employment contract between Galante and the School District does not state his
salary; rather, it merely reads, in relevant part, that “Galante . . . agrees to perform the duties of
Asst. Varsity Boys Basketball coach in return for a salary as per the negotiated contract and
payable upon completion of said assignment or activity, or as otherwise provided.” R.R. at 12.
Galante, however, admits that this was the agreed-upon amount of compensation for his regular
season duties. Am. Compl., ¶4.

       3
         It is not clear why Galante was coaching the junior varsity team, as there is nothing in the
record indicating that the School District had hired him for that position. We need not solve this
mystery, however, as the answer would have no bearing on the issues currently before us.


                                                  2
              period[,] a Moniteau [High School] player ran over an
              [Allegheny Clarion] Valley player in an obvious player
              control foul. After I made my initial preliminary
              mechanics [sic] the player cursed at me, at which time I
              gave him a technical foul. When I reported this to the
              [scorer’s] table[,] I was informed that the offending player
              had now fouled out. I told [Galante] his player was done
              and had to be replaced, at which time he yelled an
              obscenity at me[,] so I immediately gave him his second
              technical of the game [and] eject[ed] him from the contest.
              [Galante] went out of control and violently charged at me
              at the table, making contact with me and unleashed an
              expletive[-]laced tirade[,] spitting and swearing at me
              challenging me to a physical confrontation that lasted at
              least 15 seconds to 20 seconds until he could be restrained.
              While still at the table he made a second attempt to . . .
              berate me at which time security ushered him into the
              locker room. After the free throws were administered,
              [Galante] made a third attempt to come at me [after he]
              exit[ed] the locker room, but he was stopped by the varsity
              coach. I would also like to note that the scorekeeper and
              time clock operator all felt threatened by the violent
              behavior of [Galante]. This violent[,] profanity[-]laced
              outburst of verbal and physical abuse was witnessed by the
              entire crowd of men[,] women[,] and children.
Id.
       The following day, February 16, 2012, Galante was escorted out of basketball
practice at Moniteau High School by Assistant Principal Brenda Knoll and School
District Superintendent George Svolos. Am. Compl., ¶6. Assistant Principal Knoll
and Superintendent Svolos then informed Galante that “he was fired immediately.”
Id., ¶7. On February 23, 2012, the Varsity Team lost its opening round playoff game
to Smethport, which ended its season. Id., ¶4.4 On March 5, 2012, the School District



       4
             See       Moniteau        2011-12       Basketball Schedule,       MAXPREPS,
https://www.maxpreps.com/high-schools/moniteau-warriors-(west-sunbury,pa)/basketball-winter-
11-12/schedule.htm (last visited February 18, 2020).


                                             3
sent Galante a check for $2,605.70, his net pay after federal, state, and local
deductions had been made from his gross pay of $3,587. R.R. at 10-11.
       On February 16, 2016,5 Galante filed suit against the School District in Butler
County Magisterial District Court. The Honorable Lewis E. Stoughton dismissed
Galante’s suit on March 31, 2016, whereupon Galante appealed the matter to the
Trial Court on April 29, 2016. Notice of Appeal from Magisterial District Judge
Judgment at 1-2. Galante filed his Complaint on June 6, 2016. The School District
filed preliminary objections on June 26, 2016, which the Trial Court sustained in full
on August 31, 2016. The Trial Court dismissed Galante’s Complaint, but gave him
20 days to file an Amended Complaint. Trial. Ct. Or., 8/31/16, at 1.
       Galante complied with the Trial Court’s order by filing his Amended
Complaint on September 20, 2016. This Amended Complaint contained seven
counts sounding in breach of contract, conversion, due process violations, loss of
reputation, unjust enrichment, and wrongful termination. Am. Compl., ¶¶16-45. On
October 11, 2016, the School District filed preliminary objections to Galante’s
Amended Complaint. The Trial Court held oral argument regarding these
preliminary objections on December 1, 2016. In an order issued the following day,
the Trial Court “conclude[d] that the only claim with sufficient merit to move
forward for further consideration in [p]reliminary [o]bjections is the breach of
contract count” and that Galante had “conceded the insufficiency of the other counts
[in his Amended Complaint.]” Trial Ct. Or., 12/2/16, at 1.6 In his breach of contract
count, Galante asserted that the School District owed him “over $900 [including

       5
         The statute of limitations for breach of contract claims is four years. 42 Pa. C.S § 5525.
As Galante was fired on February 16, 2012, he thus filed suit on the last day prior to the statute of
limitations running on this cause of action.

       6
           The record does not include a transcript of the December 1, 2016 argument.


                                                 4
interest]” for “[2] weeks of pay, based upon the [c]ontract, that [the School District]
withheld and never paid Galante after [Superintendent] Svolos unilaterally fired
Galante.” Am. Compl., ¶¶29-30. On December 5, 2016, the Trial Court issued
another order, in which it overruled the School District’s preliminary objections to
Galante’s breach of contract claim, but otherwise sustained the preliminary
objections and dismissed the rest of Galante’s claims with prejudice. Trial Ct. Or.,
12/5/16, at 1.
       On March 29, 2019, the School District filed its Motion for Summary
Judgment.7 In this Motion, the School District argued that it was entitled to judgment
as a matter of law on Galante’s breach of contract claim, as Galante was fired prior
to the February 23, 2012 playoff game against Smethport and was not guaranteed
postseason pay as a matter of right through the contract’s terms. Mot. for Summ. J.,
¶¶7-15. The Trial Court granted the School District’s Motion via an order filed on
June 28, 2019, which prompted Galante to file this appeal with our Court.
                                     Issues on Appeal
       Galante raises a number of arguments for our consideration, which can be
restated and summarized as two assertions. First, the Trial Court erred by granting
summary judgment in the School District’s favor on the breach of contract claim, as
there are genuine issues of material fact regarding whether Galante was entitled to
postseason pay for the Varsity Team’s 2011-12 season. Galante’s Br. at 11-16.
Second, Galante’s allegedly “unilateral[]” firing by Superintendent Svolos violated
the terms of the contract, which, according to Galante, mandated that Galante could

       7
         No explanation has been given for why so much time passed between when the Trial
Court ruled upon the School District’s preliminary objections and when the School District filed
this Motion for Summary Judgment. We note, however, that this case was reassigned on October
19, 2018, from the Honorable Marilyn J. Horan to the Honorable S. Michael Yeager, after Judge
Horan was appointed to the federal bench. See Admin. Or. of Ct., 10/19/18, at 1.


                                               5
only be fired by a majority vote of the School District’s Board of Directors. Id. at
12.
                                     Discussion
      When ruling upon a motion for summary judgment, the trial court must
resolve all doubts against the movant, examining the record in the light most
favorable to the non-moving party, and “may grant summary judgment only where
the right to such a judgment is clear and free from doubt.” Fine v. Checcio, 870
A.2d 850, 857 (Pa. 2005). Our review of an order granting summary judgment is
limited to determining whether the trial court’s decision constituted an abuse of
discretion or an error of law. Salerno v. LaBarr, 632 A.2d 1002, 1003 (Pa. Cmwlth.
1993).
      It is axiomatic that a plaintiff cannot obtain a result in their favor on a breach
of contract claim unless they can satisfy their burden of proof on three self-
explanatory points: “there was a contract, the defendant breached it, and [the]
plaintiff[] suffered damages from the breach.” McShea v. City of Philadelphia, 995
A.2d 334, 340 (Pa. 2010). As for contractual interpretation,
            [t]he fundamental rule . . . is to ascertain and give effect to
            the intent of the contracting parties. Felte v. White, . . . 302
A.2d 347, 351 ([Pa.] 1973). The intent of the parties to a
            written agreement is to be regarded as being embodied in
            the writing itself. Steuart v. McChesney, . . . 444 A.2d 659,
            661 ([Pa.] 1982). The whole instrument must be taken
            together in arriving at contractual intent. Felte, 302 A.2d
            at 351. Courts do not assume that a contract’s language
            was chosen carelessly, nor do they assume that the parties
            were ignorant of the meaning of the language they
            employed. Steuart, 444 A.2d at 662. “‘When a writing is
            clear and unequivocal, its meaning must be determined by
            its contents alone.’” Felte, 302 A.2d at 351 (quoting East
            Crossroads Center Inc. v. Mellon Stuart Co., . . . 205 A.2d
865, 866 ([Pa.] 1965)).


                                           6
               Only where a contract’s language is ambiguous may
               extrinsic or parol evidence be considered to determine the
               intent of the parties. Hutchison v. Sunbeam Coal Co., . . .
               519 A.2d 385, 390 ([Pa.] 1986). A contract contains an
               ambiguity “if it is reasonably susceptible of different
               constructions and capable of being understood in more
               than one sense.” Id. This question, however, is not
               resolved in a vacuum. Instead, “contractual terms are
               ambiguous if they are subject to more than one reasonable
               interpretation when applied to a particular set of
               facts.” Madison Constr[]. Co. v. Harleysville Mut. Ins.
               Co., . . . 735 A.2d 100, 106 (Pa. 1999). In the absence of
               an ambiguity, the plain meaning of the agreement will be
               enforced. Gene & Harvey Builders, Inc. v. Pennsylvania
               Mfrs.’ Ass’n Ins. Co., . . . 517 A.2d 910, 913 ([Pa.] 1986).
               The meaning of an unambiguous written instrument
               presents a question of law for resolution by the
               court. Community College v. Community College, Society
               of the Faculty, . . . 375 A.2d 1267, 1275 ([Pa.] 1977).
Murphy v. Duquesne Univ. of The Holy Ghost, 777 A.2d 418, 429-30 (Pa. 2001).
       While the at-issue contract itself did not specify Galante’s precise salary for
the 2011-12 season, as already noted, this gap is filled by the School District’s
aforementioned salary schedule and regulations. Construing these documents
together, there can be no dispute that, had he remained employed for the entire
season, Galante would have been entitled to $3,587, plus a proportionate amount for
each week that the Varsity Team had a playoff game.
       However, it is equally true that these documents’ terms do not limit the School
District’s ability to fire Galante or guarantee Galante’s salary even in the event of
his termination. In fact, these documents say nothing whatsoever about a protocol
for terminating Galante’s employment and do not imbue Galante with any specific
termination-related rights.8 Given that Galante himself admits he was fired on

       8
          Galante never claimed through the breach of contract count in his Amended Complaint
that he had any special protections, whether civil service, union, or otherwise, outside of what was



                                                 7
February 16, 2012, and therefore was not the Varsity Team’s assistant coach after
that date, the School District was under no contractual obligation to pay him for the
Varsity Team’s subsequent playoff game, which he did not work. Furthermore,
Galante offered nothing other than pure conjecture to support his allegation that
Superintendent Svolos fired him without the School District’s assent.9 The way in
which Galante was terminated thus did not violate his employment contract with the
School District.
                                          Conclusion
       Accordingly, we affirm the Trial Court’s order, filed on June 28, 2019, which
granted the School District’s Motion for Summary Judgment. We do so because
there is no genuine issue of material fact supporting Galante’s claim that the School
District committed a breach of contract, either through the process of firing Galante
or by failing to pay Galante for the Varsity Team’s period of postseason play, which
occurred after Galante had been terminated.



                                              __________________________________
                                              ELLEN CEISLER, Judge




supposedly promised to him in his contract. Thus, the question before this Court is limited to
addressing what is in the contract itself. Galante believes he is entitled to $387.50 plus interest,
because that was what the contract itself allegedly promised him per playoff game. The only
process-related argument pertaining to breach of contract that Galante makes is that he could only
be fired by a majority vote of the School Board. However, as indicated earlier, there is nothing in
the contract pertaining to Galante’s bald assertion.

       9
         Galante appears to have ignored the fact that Superintendent Svolos was the individual
who signed the contract which is the subject of this appeal on behalf of the School District. See
R.R. at 12. Given that Superintendent Svolos was directly involved with Galante’s hiring, it is
unsurprising that he would also play an active role in Galante’s firing.


                                                 8
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Jon A. Galante,                     :
                  Appellant         :
                                    :
      v.                            : No. 1023 C.D. 2019
                                    :
Moniteau School District            :


                                 ORDER


      AND NOW, this 28th day of February, 2020, the Court of Common Pleas of
Butler County’s order, filed on June 28, 2019, which granted Appellee Moniteau
School District’s Motion for Summary Judgment regarding Appellant Jon A.
Galante’s breach of contract claim, is AFFIRMED.

                                    __________________________________
                                    ELLEN CEISLER, Judge